Citation Nr: 0214687	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  01-06 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD), on appeal from an 
original grant of service connection, to include the issue of 
entitlement to an extraschedular evaluation.

2.  Entitlement to an effective date earlier than May 5, 
2000, for a grant of a 20 percent rating for service-
connected residuals of a shell fragment wound (SFW) to the 
right (major) hand.

3.  Entitlement to a compensable rating for service-connected 
residuals of a SFW to the right posterior thigh, to include 
the issue of entitlement to an extraschedular evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1973.  Among his awards/citations, he received the Purple 
Heart Medal.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Boston, Massachusetts, 
Regional Office (RO), which granted service connection for 
PTSD, assigning a 30 percent rating, effective from May 5, 
2000 (the date of the receipt of the claim); granted a 20 
percent rating for service-connected residuals of a SFW to 
the right (major) hand, also effective from May 5, 2000; and 
denied a compensable rating for the service-connected 
residuals of a SFW to the right posterior thigh.

The veteran testified at a Travel Board Hearing that was 
chaired by the undersigned in Boston, Massachusetts, in 
February 2002, at which time he withdrew his appeal of a 
request for an earlier effective date of the 20 percent 
rating assigned by the RO for his service-connected residuals 
of a SFW to the right (major) hand.  He also provided 
testimony on the two other issues on appeal.  A transcript of 
that hearing has been associated with the file and the case 
has been returned to the Board for appellate review.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The service-connected PTSD is shown to produce in the 
veteran occupational and social impairment with reduced 
reliability and productivity due to symptoms including a 
flattened affect, impaired judgment, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.

3.  It is not shown that the service-connected PTSD produces 
an unusual disability picture, requiring frequent periods of 
hospitalization, or causing marked interference with work, 
other than that contemplated within the schedular standards.

4.  The veteran expressed his desire to withdraw his appeal 
of his claim for an effective date earlier than May 5, 2000, 
for a grant of a 20 percent rating for service-connected 
residuals of a SFW to the right (major) hand in February 
2002, before a decision by the Board was issued on this 
particular issue.

5.  It is not shown that the impairment in the veteran's 
Muscle Group XIII is more than slight.

6.  It is not shown that the service-connected residuals of a 
SFW to the right posterior thigh produces presents an unusual 
disability picture, requiring frequent periods of 
hospitalization, or causing marked interference with work, 
other than that contemplated within the schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating of 50 
percent for PTSD, but not higher, are met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.130, Part 4, 
Diagnostic Code 9411 (2001).

2.  The appeal with regard to the claim of entitlement to an 
effective date earlier than May 5, 2000, for a grant of a 20 
percent rating for service-connected residuals of a SFW to 
the right (major) hand has been withdrawn.  38 U.S.C.A. § 
7105(d) (West 1991 & Supp. 2002); 38 C.F.R. § 20.204(b) 
(2001).

3.  The criteria for entitlement to a compensable rating for 
residuals of a SFW to the right posterior thigh are not met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.56, Diagnostic 
Code 5313 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial considerations pertaining to VA's re-defined duties 
to assist and notify

Initially, the Board notes that, during the pendency of this 
appeal, the President signed the Veterans Claims Assistance 
Act of 2000 (hereinafter, "the VCAA"), which is currently 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2002), and is applicable to the claims on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  It is also 
noted, at the outset, that the final rule implementing the 
VCAA, which is also applicable to this appeal, was published 
on August 29, 2001.  See 66 Fed. Reg. 45,620, et seq. (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the veteran's claims hereby on 
appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159); and the recent 
decision of Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and its implementing regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants, and has kept the veteran informed of its actions 
to develop the record, and of the specific reasons for 
denying his claims for higher benefits.  For instance, by 
letter dated in May 2000, the RO advised the veteran of its 
pledge to keep him informed as his claim progressed, decide 
his claim as quickly as possible, and grant every benefit 
permitted by the law.  The veteran was soon after scheduled 
for medical examinations that were conducted by QTC Medical 
Services in August 2000.  The reports of these medical 
examinations were associated with the file and the RO 
thereafter explained to the veteran, in the March 2001 rating 
decision hereby on appeal, in detail, its rationale for 
granting service connection for PTSD, assigning a 30 percent 
for this disability; granting a 20 percent rating for the 
service-connected residuals of a SFW to the right hand; and 
denying a compensable rating for the service-connected 
residuals of a SFW to the right posterior thigh.  By letter 
dated in April 2001, the RO informed the veteran of the 
decision of March 2001, and of the new combined evaluation of 
40 percent, and invited the veteran to contact VA, by mail or 
telephone, if he had any questions regarding this decision.  
The veteran was also advised in this letter of his appellate 
rights, which he exercised when he submitted his Notice of 
Disagreement in June 2001.  In a Statement of the Case that 
was issued in that same month, the RO again explained to the 
veteran the rationale for its decision of March 2001, citing 
the specific provisions of law and regulations on which that 
decision was based.  The veteran was thereafter provided an 
opportunity to submit oral testimony at the Travel Board 
Hearing that was conducted in February 2002, the transcript 
of which reveals the veteran's entire satisfaction with the 
opportunity given.  (See transcript of the hearing, at page 
11.)

It is also noted that, by letter dated in February 2002, the 
RO informed the veteran that his appeal was being certified 
to the Board for appellate review, and advised him that he 
had 90 days, from the date of that letter, to submit 
additional evidence concerning the matters on appeal or 
change his representative, and that, if he wished to do so, 
he had to contact the Board directly.  The veteran has not 
provided any additional information or evidence that is 
pertinent to the claims on appeal, nor identified any 
additional pertinent evidence that may be available but not 
yet part of the record.  Thus, it is the Board's opinion that 
no additional assistance to the veteran is necessary under 
the VCAA.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matters on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Entitlement to an initial rating in excess of 30 percent for 
PTSD,
on appeal from an original grant of service connection,
to include the issue of entitlement to an extraschedular 
evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  See 38 C.F.R. § 3.102, as 
amended by 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001).

At the outset, the Board notes that, the appeal of this issue 
being from an initial rating of 30 percent assigned upon 
awarding service connection for PTSD, the entire body of 
evidence is for equal consideration.  This essentially means 
that, consistent with the facts found, the rating assigned 
for this disability may be higher or lower for segments of 
the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  The Board has, 
accordingly, re-characterized this issue as shown on the 
first page of this decision.

As indicated earlier, the service-connected PTSD is currently 
rated as 30 percent disabling.  Such a rating is warranted 
when a service-connected mental disorder is productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Part 4, Diagnostic Code 9411.

A 50 percent rating may be warranted when the PTSD is 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Part 4, Diagnostic Code 9411.

A 70 percent rating may be warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, Part 4, 
Diagnostic Code 9411.

A 100 percent (total) rating may be warranted when the 
service-connected mental disorder is productive of total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Part 4, Diagnostic Code 9411.

The evidence of record that is pertinent to this particular 
matter is contained in an August 2000 QTC Medical Services 
psychiatric examination report and the transcript of the 
February 2002 Travel Board Hearing.

According to the August 2000 psychiatric examination report, 
the veteran, an articulate, cooperative, neatly and casually 
dressed and groomed individual, reported a happy childhood 
and a desire, while still a youngster, to serve his country 
as every man in his family had done for generations.  He did 
so, joining the U.S. Navy, where he was trained on "mobile 
seal support," which he described as a unit that would help 
seals set up ambush points along rivers.  The veteran 
reported five months of combat duty, during which he was 
wounded twice, receiving the Purple Heart, and after which he 
was rotated back to the United States.  The veteran indicated 
that this tour of duty lasted only six months because of the 
dangerous nature and intensity of the military experience 
that these units were likely to incur.  The veteran reported 
that he was in numerous firefights and saw many of his 
comrades wounded and killed.  The veteran said that he had an 
uneventful return to civilian life and that he studied to 
become a painter, but later on switched to work for the 
United States Postal Service.  He had enjoyed a normal social 
life after service until a year ago when, while fishing with 
his brother, he had suffered a sudden flashback that took him 
back to his days of combat duty in Vietnam.  Ever since that 
day, the veteran had developed symptoms that included 
nightmares involving dreaming about dead comrades, intrusive 
thoughts, and survival guilt.  He had also started having 
sexual problems, became impatient with his own grandchildren, 
and had quit going fishing with his brother, as that was an 
idea that now made him very anxious.

In the "Impression" section, the subscriber of the above 
report indicated that he had told the veteran that he was 
suffering from symptoms of PTSD and that he was entitled to 
get treatment for this condition.  He also stated that the 
veteran was an individual of above-average intelligence, with 
a superior ability to handle proverbs, unimpaired abstract 
thinking and judgment, and "good general information."  The 
diagnosis section was listed as follows:

DIAGNOSIS:

AXIS I:  P[TSD], late onset, being 
present for the past year with 
nightmares, intrusive thinking of 
experiences in Vietnam, withdrawal from 
his wife and inability to perform 
sexually on many occasions, isolation and 
loss of interest in socialization and 
athletics.  [The veteran] also is aware 
of a short attention span and is quick to 
get irritable and can't stand any noise.  
Visits with his grandchildren have to be 
terminated because he can't stand the 
tension that their presence arouses in 
him.

...

AXIS IV:  Psychosocial:  As described 
above, he has become isolated and 
withdrawn, short-tempered.  He no 
long[er] enjoys the social and athletic 
activities that he has enjoyed for many 
years.

It should be added that he continues to 
paint.  This is a source of relaxation 
and comfort for him and occasionally he 
does ... portraits and sells them.

AXIS V:  Global Assessment of Functioning 
Scale (GAF) at work during the past year 
is 60, in his personal life 48.

[The veteran]'s medical record was 
reviewed for this report.

At the February 2002 Travel Board Hearing, the veteran said 
that he did not do much socialization, that he only had a 
couple of veterans friends, and that he had used up all his 
sick leave at work because of his disabilities, which he 
estimated as 35 to 45 days lost of work within the last year.  
He also stated that, outside work, he had no hobbies or 
activities that interested him and that he just stayed in his 
room when he was not working.  His PTSD symptoms had affected 
his marriage to the point that he was now undergoing 
counseling.  He also said that he went to church and talked 
to his pastor "about things," and that his PTSD bothered 
him both at work and at home.

The evidence of record, including the above credible 
testimony from the veteran, shows an individual who 
functioned well in society until very recently, when a  
sudden flashback took him back to Vietnam and initiated a 
series of symptoms that evidently limit the veteran's social 
and industrial capabilities.  The veteran's GAF scores 
reflect a moderate degree of industrial and serious degree of 
social impairment.  The veteran estimated that he had lost 
between 35-45 days of work in the past year due to his 
disabilities.  Resolving any reasonable doubt in favor of the 
veteran, his PTSD nearly approximates occupational and social 
impairment with reduced reliability and productivity due to 
symptoms including a flattened affect, impaired judgment, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  It is not shown to produce, however, 
occupational and social impairment with more severe symptoms 
such as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; spatial disorientation; 
neglect of personal appearance and hygiene; or simply total 
occupational and social impairment due to symptoms such as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss.

In view of the above finding, the Board concludes that the 
criteria for entitlement to an initial rating of 50 percent 
for PTSD, but not higher, are met.  Staged ratings are not 
being hereby assigned because it is clear that the rating of 
50 percent is warranted back to May 5, 2000, which was the 
date of the filing of the veteran's claim for service 
connection for PTSD.

Finally, the Board notes that, in reviewing the veteran's 
claim for an initial rating higher than 30 percent for PTSD, 
the Board has also considered, as the RO did, whether the 
veteran may be entitled to an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1).  The cited regulation 
provides that compensation can be awarded on an 
extraschedular basis if the evidentiary record demonstrates 
the existence of exceptional circumstances such as the 
service-connected disorder requiring frequent periods of 
hospitalization, or substantially interfering with the 
veteran's employment.   In the present case, it is not shown 
that the service-connected PTSD has required frequent periods 
of hospitalization.  It has been claimed that it has 
interfered with the veteran's employment to some extent.  
However, it is not shown that the interference has been 
substantial or that it is of such a degree not contemplated 
by the 50 percent rating provided by the regular standards. 
The recent psychiatric examination includes an industrial GAF 
score reflecting only moderate impairment.  The absence of 
evidence presenting such exceptional circumstances 
preponderates against referring the claim on appeal for 
consideration of an extraschedular rating at any time.  The 
disability is appropriately rated under the schedular 
criteria discussed earlier in this decision.


Entitlement to an effective date earlier than May 5, 2000, 
for a grant of a 20 percent rating for service-connected 
residuals of a SFW to the right (major) hand

As noted earlier, the veteran stated at the Travel Board 
Hearing of February 2002 that he wished to withdraw his claim 
for an earlier effective date of a grant of a 20 percent 
rating for his service-connected residuals of a SFW to the 
right (major) hand.  He also subscribed a written statement 
to that effect, in a VA Form 21-4138 that he signed and 
submitted at that hearing and is part of the record.  As of 
that date, the Board had not yet promulgated a final decision 
on his appeal.

VA regulation provides for the withdrawal of an appeal to the 
Board by the submission of a written request to that effect 
at any time before the Board promulgates a final decision on 
the matter in question.  See 38 C.F.R. § 20.204(b); Hanson v. 
Brown, 9 Vet. App. 29, 31 (1996) (When a claim is withdrawn 
by a veteran, it ceases to exist; it is no longer pending and 
it is not viable).

The withdrawal of an appeal effectively creates a situation 
where there is no longer an allegation of error of fact or 
law with respect to the determination that had been 
previously appealed.  Consequently, in such an instance, 
dismissal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 
1991).

Because the veteran has clearly expressed his desire to 
terminate his appeal for benefits, because he has done so in 
writing, and because the Board had not yet promulgated a 
decision on his appeal at the time of his request for 
withdrawal, the legal requirements for a proper withdrawal of 
the issue of entitlement to an effective date earlier than 
May 5, 2000, for a grant of a 20 percent rating for service-
connected residuals of a SFW to the right (major) hand have 
been satisfied.  38 C.F.R. § 20.204(b).  Accordingly, further 
action by the Board on this particular matter is not 
appropriate and the appeal should be dismissed.  38 U.S.C.A. 
§ 7105(d) (West 1991).



Entitlement to a compensable rating for residuals of
a SFW to the right posterior thigh, to include the issue of
entitlement to an extraschedular evaluation

The record shows that the veteran sustained a shrapnel wound 
to his right posterior thigh while engaged in combat with the 
enemy in Vietnam.  Service medical records reflect treatment 
primarily for his hand wound, but note complaints of a 
pulling in the area of the fascia lata of the right leg 
proximal to a fragment scar in March 1971.  Evaluation 
demonstrated a tense scar on the right thigh without 
inflammation or tenderness and it was felt not to interfere 
with his return to duty.  He was service-connected for the 
residuals of this injury in a January 1977 rating decision, 
in which the RO assigned a noncompensable rating under the 
provisions of Diagnostic Code 5313 of VA's Schedule for 
Rating Disabilities ("the Schedule").  This diagnostic code 
addresses Muscle Group XIII, which is the posterior thigh 
group that comprises the hamstring complex of the following 
two-joint muscles: (1) biceps femoris; (2) semimembranosus; 
and (3) semitendinosus.  The functions of this muscle group 
are as follows:  extension of the hip and flexion of the 
knee; outward and inward rotation of the flexed knee; acting 
with rectus femoris and sartorius, synchronizing simultaneous 
flexion of the hip and knee, and extension of hip and knee by 
belt-over-pulley action at the knee joint.  See 38 C.F.R. 
§ 4.73, Part 4, Diagnostic Code 5313.

Diagnostic Code 5313 of the Schedule provides for the 
following ratings depending on the level of disability 
affecting Muscle Group XIII:  a noncompensable rating for 
slight impairment; a 10 percent rating for moderate 
impairment; a 30 percent rating for moderately severe 
impairment; and a maximum rating of 40 percent for severe 
impairment.  See 38 C.F.R. § 4.73, Part 4, Diagnostic Code 
5313.

The Board notes that the United States Court of Appeals for 
Veterans Claims (the Court) has emphasized the importance of 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 in cases in 
which higher ratings for service-connected disabilities of 
the musculoskeletal system are sought by a claimant, by 
holding that Diagnostic Code 5201 of the Schedule (which 
addresses limitation of the motion of the arm) does not 
subsume 38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 (which 
prohibits the evaluation of the same disability under various 
diagnoses) does not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  In DeLuca, the Court also emphasized, 
in determining the rating warranted for a service-connected 
musculoskeletal disability, the need to consider whether the 
joint exhibits additional symptomatology such as weakened 
movement, excess fatigability, or incoordination, measured in 
degrees of range-of-motion loss, as required by 38 C.F.R. 
§ 4.45.  Id, at 207.

Where entitlement to compensation has already been 
established (as in this case, where the veteran was 
originally service-connected for his right posterior thigh 
disability back in January 1977), and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation (see 
38 C.F.R. § 4.2), VA regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).

Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe, or severe, as follows:

(1) Slight disability of muscles:
(i) Type of injury:  Simple wound of 
muscle without debridement or 
infection.
(ii) History and complaint: Service 
department record of superficial 
wound with brief treatment and 
return to duty. Healing with good 
functional results. No cardinal 
signs or symptoms of [[Page 353]] 
muscle disability as defined in 
paragraph (c) of this section.
(iii) Objective findings:  Minimal scar. 
No evidence of fascial defect, 
atrophy, or impaired tonus. No 
impairment of function or metallic 
fragments retained in muscle tissue. 

(2)  Moderate disability of muscles:

(i) Type of injury.  Through and through 
or deep penetrating wound of short 
track from a single bullet, small 
shell or shrapnel fragment, without 
explosive effect of high velocity 
missile, residuals of debridement, 
or prolonged infection.
(ii) History and complaint.  Service 
department record or other evidence 
of in-service treatment for the 
wound. Record of consistent 
complaint of one or more of the 
cardinal signs and symptoms of 
muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of 
fatigue after average use, affecting 
the particular functions controlled 
by the injured muscles.
(iii) Objective findings. Entrance and (if 
present) exit scars, small or 
linear, indicating short track of 
missile through muscle tissue.  Some 
loss of deep fascia or muscle 
substance or impairment of muscle 
tonus and loss of power or lowered 
threshold of fatigue when compared 
to the sound side.


(3)  Moderately severe disability of 
muscles:

(i) Type of injury.  Through and through 
or deep penetrating wound by small 
high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of 
soft parts, and intermuscular 
scarring.
(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a 
prolonged period for treatment of 
wound. Record of consistent 
complaint of cardinal signs and 
symptoms of muscle disability as 
defined in paragraph (c) of this 
section and, if present, evidence of 
inability to keep up with work 
requirements.
(iii) Objective findings.  Entrance and 
(if present) exit scars indicating 
track of missile through one or more 
muscle groups. Indications on 
palpation of loss of deep fascia, 
muscle substance, or normal firm 
resistance of muscles compared with 
sound side. Tests of strength and 
endurance compared with sound side 
demonstrate positive evidence of 
impairment. 

(4) Severe disability of muscles:

(i) Type of injury.  Through and through 
or deep penetrating wound due to 
high-velocity missile, or large or 
multiple low velocity missiles, or 
with shattering bone fracture or 
open comminuted fracture with 
extensive debridement, prolonged 
infection, or sloughing of soft 
parts, intermuscular binding and 
scarring.
(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a 
prolonged period for treatment of 
wound. Record of consistent 
complaint of cardinal signs and 
symptoms of muscle disability as 
defined in paragraph (c) of this 
section, worse than those shown for 
moderately severe muscle injuries, 
and, if present, evidence of 
inability to keep up with work 
requirements.
(iii) Objective findings.  Ragged, 
depressed and adherent scars 
indicating wide damage to muscle 
groups in missile track.  Palpation 
shows loss of deep fascia or muscle 
substance, or soft flabby muscles in 
wound area.  Muscles swell and 
harden abnormally in contraction.  
Tests of strength, endurance, or 
coordinated movements compared with 
the corresponding muscles of the 
uninjured side indicate severe 
impairment of function.  If present, 
the following are also signs of 
severe muscle disability:  

(A) X-ray evidence of minute multiple 
scattered foreign bodies 
indicating intermuscular trauma 
and explosive effect of the 
missile.
(B) Adhesion of scar to one of the 
long bones, scapula, pelvic 
bones, sacrum or vertebrae, with 
epithelial sealing over the bone 
rather than true skin covering in 
an area where bone is normally 
protected by muscle.
(C) Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests. 
(D) Visible or measurable atrophy.
(E) Adaptive contraction of an 
opposing group of muscles.
(F) Atrophy of muscle groups not in 
the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the 
shoulder girdle.
(G) Induration or atrophy of an 
entire muscle following simple 
piercing by a projectile.

38 C.F.R. § 4.56(d).

According to the report of an August 2000 QTC Medical 
Services musculoskeletal examination, the veteran reported an 
inservice wound to his right posterior thigh.  On physical 
examination, the veteran's gait and posture were normal and 
he had "normal function of standing and walking."  There 
was an entrance scar on the posterior right thigh of one 
centimeter in diameter, and an exit wound two centimeters in 
diameter.  There was no sensitivity, tenderness, or keloid 
formation of any of the scars, as well as no tendon damage, 
joint damage, bone damage, or nerve damage.  There was no 
evidence of muscle herniation either.  The appearance of the 
hip joints was within normal limits, and there was no heat, 
effusion, redness, swelling, drainage, abnormal movement, 
instability, or weakness.

The above report further reveals that the range of motion of 
both of the veteran's hips was normal, with flexion to 125 
degrees, extension from zero to 30 degrees, adduction from 
zero to 25 degrees, abduction from zero to 45 degrees, 
external rotation from zero to 60 degrees, and internal 
rotation from zero to 40 degrees.  The examiner also noted 
that "[t]here was no DeLuca issue," and that he had 
received and reviewed the veteran's medical records.  The 
pertinent diagnoses included residuals of a shell fragment 
wound of the right posterior thigh, including scarring.

In an addendum that was attached to the above medical 
examination report, the examiner added that the veteran's 
right knee had normal ranges of motion (which were reported 
as flexion from zero to 140 degrees and extension to zero 
degrees), that there was "no DeLuca issue," that Muscle 
Group XIII could move the joints "with comfort, endurance 
and strength [so as to enable the veteran] to accomplish 
activities of daily living," and that X-Ray findings 
revealed an irregular metallic object of half a centimeter 
surrounding an area of calcification.

At the February 2002 Travel Board Hearing, the veteran said 
that he was told that he had a retained shell fragment in his 
right thigh, but that he didn't feel it.  He said that when 
he was walking for a period of time, he would get pain, which 
was located in his back, and that the painful "area" got 
weak and fatigued.

The evidence of record reveals complaints of pain, weakness, 
and fatigue, with objective findings of two well-healed, non-
sensitive and nontender scars; no evidence of tendon, joint, 
bone, or nerve damage; no evidence of muscle herniation; 
normal ranges of motion of the right hip and right knee; no 
evidence of heat, effusion, redness, swelling, drainage, 
abnormal movement, instability, or weakness; no "DeLuca 
issue" (i.e., no impairment of function due to pain, 
weakness, fatigability, etc.); and the ability to move the 
involved joints with comfort, endurance, and strength so as 
to enable the veteran to accomplish activities of daily 
living.  It is the Board's finding, then, that the above 
symptomatology reflects an impairment of Muscle Group XIII 
that is no more than slight.

In view of the above finding, the Board concludes that the 
criteria for entitlement to a compensable rating for 
residuals of a SFW to the right posterior thigh are not met.

Finally, the Board notes that, in reviewing the veteran's 
claim for a rating in excess of zero percent for residuals of 
SFW to the right posterior thigh, the Board has also 
considered, as the RO already did, whether the veteran is 
entitled to an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1).  It is the Board's opinion, however, 
that it is not shown that this service-connected disability 
produces an exceptional disability picture, with factors 
including frequent periods of hospitalization or substantial 
interference with the veteran's employment, that would 
warrant further consideration of this matter.  The absence of 
evidence presenting such exceptional circumstances 
preponderates against referring the claim on appeal for 
consideration of an extraschedular rating.  The disability is 
appropriately rated under the schedular criteria discussed 
earlier in this decision.


ORDER

1.  An initial rating of 50 percent is granted for PTSD, 
subject to the laws and regulations governing the award and 
disbursement of monetary benefits.

2.  The appeal of the claim of entitlement to an effective 
date earlier than May 5, 2000, for a grant of a 20 percent 
rating for service-connected residuals of a SFW to the right 
(major) hand is dismissed. 

3.  A compensable rating for residuals of a SFW to the right 
posterior thigh is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

